        CASE 0:19-cv-02813-DWF-DTS Doc. 27 Filed 07/31/20 Page 1 of 6




                          UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


 KELLY SCHULTZ, individually and on              Case No. 19-cv-2813 (DWF/DTS)
 behalf of all others similarly situated,

                             Plaintiff,
                                                 PROTECTIVE ORDER
        v.

 NATIONS INFO CORP, a California
 Corporation,
                      Defendant.


       Pursuant to the Stipulation for Protective Order, entered into by the parties,

seeking an order designating that certain information and documents may be disclosed

only in designated ways, IT IS HEREBY ORDERED that the Stipulation is ADOPTED,

and confidential information shall be disclosed only in the following ways:

1      Definitions. As used in this protective order:

       (a)    “attorney” means an attorney who has appeared in this action;

       (b)    “confidential document” means a document designated as confidential

              under this protective order;

       (c)    to “destroy” electronically stored information means to delete from all

              databases, applications, and file systems so that the information is not

              accessible without the use of specialized tools or techniques typically used

              by a forensic expert;

       (d)    “document” means information disclosed or produced in discovery,

              including at a deposition;

       (e)    “notice” or “notify” means written notice;



                                             1
      CASE 0:19-cv-02813-DWF-DTS Doc. 27 Filed 07/31/20 Page 2 of 6




    (f)   “party” means a party to this action; and

    (g)   “protected document” means a document protected by a privilege or the

          work-product doctrine.

2   Designating a Document or Deposition as Confidential.

    (a)   A party or non-party disclosing or producing a document may designate it

          as confidential if the party or non-party contends that it contains confidential

          or proprietary information.

    (b)   A party or non-party may designate a document as confidential by

          conspicuously marking each page with the word “confidential.”

    (c)   Deposition testimony may be designated as confidential:

          (1)    on the record at the deposition; or

          (2)    after the deposition, by promptly notifying the parties and those who

          were present at the deposition.

    (d)   If a witness is expected to testify as to confidential or proprietary

          information, a party or non-party may request that the witness’s deposition

          be taken in the presence of only those persons entitled to receive

          confidential documents.

3   Who May Receive a Confidential Document.

    (a)   A confidential document may be used only in this action.

    (b)   No person receiving a confidential document may reveal it, except to:

          (1)    the court and its staff;

          (2)    an attorney or an attorney’s partner, associate, or staff;




                                            2
     CASE 0:19-cv-02813-DWF-DTS Doc. 27 Filed 07/31/20 Page 3 of 6




          (3)    a person shown on the face of the confidential document to have

                 authored or received it;

          (4)    a court reporter or videographer retained in connection with this

                 action;

          (5)    a party (subject to paragraph 3(c)); and

          (6)    any person who:

                 (A)       is retained to assist a party or attorney with this action; and

                 (B)       signs a declaration that contains the person’s name, address,

                           employer, and title, and that is in substantially this form:

                                  I have read, and agree to be bound by, the protective
                           order in the case captioned Kelly Schultz v. Nations Info Corp.
                           (Case No. 19-cv-02813) in the United States District Court for
                           the District of Minnesota. As soon as my work in connection
                           with that action has ended, but not later than 30 days after the
                           termination of that action (including any appeals), I will return
                           or destroy any confidential document that I received, any copy
                           of or excerpt from a confidential document, and any notes or
                           other document that contains information from a confidential
                           document.
                                  I declare under penalty of perjury that the foregoing is
                           true and correct.

    (c)   A party may supplement the “confidential” mark (see paragraph 2(b)) with

          the words “attorney’s eyes only,” in which case a confidential document so

          designated may not be revealed to another party.

    (d)   If a confidential document is revealed to someone not entitled to receive it,

          the parties must make reasonable efforts to retrieve it.

4   Serving This Protective Order on a Non-Party. A party serving a subpoena on

    a non-party must simultaneously serve a copy of this protective order and of Local

    Rule 5.6.


                                            3
     CASE 0:19-cv-02813-DWF-DTS Doc. 27 Filed 07/31/20 Page 4 of 6




5   Correcting an Error in Designation. A party or non-party who discloses or

    produces a confidential document not designated as confidential may, within 7

    days after discovering the error, provide notice of the error and produce a copy of

    the document designated as confidential.

6   Use of a Confidential Document in Court.

    (a)   Filing. This protective order does not authorize the filing of any document

          under seal. A confidential document may be filed only in accordance with

          LR 5.6. All counsel acknowledge they have reviewed Local Rule 5.6 which

          governs filing under seal, which procedures are incorporated herein by

          reference.

    (b)   Presentation at a hearing or trial. A party intending to present another

          party’s or a non-party’s confidential document at a hearing or trial must

          promptly notify the other party or the non-party so that the other party or the

          non-party may seek relief from the court.

7   Changing a Confidential Document’s Designation.

    (a)   Document disclosed or produced by a party.          A confidential document

          disclosed or produced by a party remains confidential unless the parties

          agree to change its designation or the court orders otherwise.

    (b)   Document produced by a non-party. A confidential document produced by

          a non-party remains confidential unless the non-party agrees to change its

          designation or the court orders otherwise after providing an opportunity for

          the non-party to be heard.




                                         4
     CASE 0:19-cv-02813-DWF-DTS Doc. 27 Filed 07/31/20 Page 5 of 6




    (c)   Changing a designation by court order. A party who cannot obtain

          agreement to change a designation may move the court for an order

          changing the designation. If the motion affects a document produced by a

          non-party then, with respect to the motion, that non-party is entitled to the

          same notice and opportunity to be heard as a party. The party or non-party

          who designated a document as confidential must show that the designation

          satisfies Fed. R. Civ. P. 26(c).

8   Handling a Confidential Document after Termination of Litigation.

    (a)   Within 60 days after the termination of this action (including any appeals),

          each party must:

          (1)    return or destroy all confidential documents; and

          (2)    notify the disclosing or producing party that it has returned or

                 destroyed all confidential documents within the 60-day period.

    (b)   Notwithstanding paragraph 8(a), each attorney may retain a copy of any

          confidential document submitted to the court.

9   Inadvertent Disclosure or Production to a Party of a Protected Document.

    (a)   Notice.

          (1)    A party or non-party who discovers that it has inadvertently disclosed

                 or produced a protected document must promptly notify the receiving

                 party and describe the basis of the claim of privilege or protection. If

                 the party or non-party provides such notice and description, the

                 privilege or protection is not waived.




                                             5
       CASE 0:19-cv-02813-DWF-DTS Doc. 27 Filed 07/31/20 Page 6 of 6




             (2)    A party who discovers that it may have received an inadvertently

                    disclosed or produced protected document must promptly notify the

                    disclosing or producing party or non-party.

      (b)    Handling of Protected Document. A party who is notified or discovers that it

             may have received a protected document must comply with Fed. R. Civ. P.

             26(b)(5)(B).

10    Security Precautions and Data Breaches.

      (a)    Each party must make reasonable efforts to protect the confidentiality of

             any confidential document disclosed or produced to that party.

      (b)    A party who learns of a breach of confidentiality must promptly notify the

             disclosing or producing party of the scope and nature of that breach and

             make reasonable efforts to remedy the breach.

11    Survival of Obligations. The obligations imposed by this protective order survive

      the termination of this action.


Dated: July 31, 2020                           _s/David T. Schultz____
                                               DAVID T. SCHULTZ
                                               U.S. Magistrate Judge




                                           6
